DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-10, 19, 25-28, and 78-79 were rejected in Office action mailed on 04/29/2021.
	Applicant filed a response, amended claims 1, 10, and 79 and canceled claims 7-9.
	Claims 1-6, 10-28, 78-79 are currently pending in the application, of claims 11-18 and 20-24 are withdrawn from consideration. Claims 29-77 and 80 were previously canceled.
	The merits of claims 1-6, 10, 19, 25-28, and 78-79.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 10, 19, 25-28, and 78-79 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (U.S. Patent Application Publication 2020/0006796) and further in view of Horne et al. (U.S. Patent Application Publication 2013/0011704).
Regarding claim 1, Su teaches a redox battery (i.e., an electrochemical cell) (100) (abstract) (see figure 1), comprising:
a first half cell comprising a positive electrolyte reservoir (i.e., first chamber) comprising a first electrolyte (i.e., catholyte) (122) ]) with a positive electrode (112) (paragraph [0039]-
a second half cell comprising a negative electrolyte reservoir (i.e., second chamber) comprising a second electrolyte (i.e., anolyte) (124) (paragraph [0039]-[0040]) with a negative electrode (114) and having dissolved therein a redox couple (i.e., a polysulfide compound dissolved in an electrolyte) (claim 1);
an ion exchange membrane (i.e., ion permeable separator) (116) (paragraph [0005], [0039], [0042]) separating the positive electrolyte reservoir and the negative electrolyte reservoir (i.e., electrically insulate the anolyte from the catholyte) (see figure 1) (paragraph [0005]),
wherein the first half cell, the second half cell and the ion exchange membrane defining a redox battery cell is sealed in a casing (110) (i.e., the cell includes a housing in which are disposed a positive electrode and a negative electrode, a catholyte and an anolyte) (paragraph [0039]-[0040]).   
Su does not explicitly articulate the specifics of the first electrolyte contacting the positive electrode or the negative electrolyte contacting the negative electrode. However, such is implicit as it is known in batteries for the electrodes to contact an electrolyte in order for the electrochemical reaction to occur and produce electricity1. Nonetheless, additional guidance is provided below. 
Horne, also directed to a redox flow battery (abstract), teaches a redox flow battery where two electrolytes flow through the electrodes (18, 20) separated by an ion exchange 
As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the redox battery of Su to have the electrolytes contacting the electrodes in order to enable the required reduction and oxidation reaction take place and cause electricity to flow as taught by Horne. 
As to the limitations “configured to undergo a first redox half reaction” and “configured to undergo a second redox half reaction”, Su teaches the cathode facilitate electrochemical reactions with the catholyte (paragraph [0044]) and the anode facilitate electrochemical reactions with the anolyte (paragraph [0045]) which reads on the claimed limitations. 
Su teaches a pressure relieving structure comprising a pressure relief conduit (i.e., anolyte and catholyte tubing) (211, 212) connecting the positive electrolyte reservoir and the negative electrolyte reservoir (as shown in figure 2) (i.e., which anolyte and catholyte, respectively, are induce to flow) (paragraph [0056]). As to the functional limitation “configured for reducing or at least partly preventing a pressure buildup in one or both of the positive electrolyte reservoir and the negative electrolyte reservoir during operation and partially prevent pressure buildup by controllably mixing the first and second electrolytes”,  it is noted that such limitation is interpreted to be a functionally define limitation of the claimed redox battery (see MPEP 2114(I)). It is submitted that the apparatus of Su possess the requisite 
Regarding claim 2-4, Su teaches the redox couple (i.e., redox pair) (paragraph [0084]) includes ions of manganese (i.e., manganese-based cathode active materials) (paragraph [0067]-[0068]) and iron (i.e., iron-cyanide based cathode active material) (paragraph [0082]-[0083]). 
Su does not teach the particulars of the redox couple includes ion of the same metal or comprising V ions. 
Nonetheless, Horne teaches redox couple ions comprising vanadium (V) that can be used for the positive electrode and negative electrode (corresponds to first redox couple and second redox couple) (paragraph [0079]). Further, Horne teaches these species permits the use of battery cell and stack designs in which electrolyte flow through ta plurality of battery cell series along a flow path. 
As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the battery of Su to include the first and second redox couple ions of the same metal such as vanadium (V) as taught by Horne in order to permit the use of battery cell and stack designs in which electrolyte flow through ta plurality of battery cell series along a flow path.
Regarding claim 5-6, Su teaches neither the positive electrolyte reservoir or the negative electrolyte reservoir in the enclosed cell is connected to a separate electrolyte tank storing respective one of the first and second electrolyte and self-circulate (i.e., the anolyte and 
Regarding claim 10, Su teaches the pressure relieving structure comprises a pressure relief conduit (i.e., tubing) (211, 212). As to the limitation of “the pressure relief conduit has a volume that is between 0.001% and 10% of a total volume of the first and second electrolytes.”, Su teaches different configurations and sizes of the battery where one or more batteries are stacked (paragraph [0009], [0066], [0101]) (see figure 1A and 2 and figure 10 and 11A). As such, scaling up or down the components to have a desired power output  or to fit a desired size where the battery is to be utilized (i.e., vehicle, electronic device, power plant, etc.) would be obvious to a person with ordinary skill in the art absent evidence that those volumes are critical. See In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 19, Su teaches the casing which comprises a portion of the positive electrolyte reservoir and the negative electrolyte reservoir are formed of a flexible material that elastically expand (i.e., polymer such as HDPE or PP, which are known to have flexible characteristics therefore it would be expected to have expansion properties)2. As such, it is interpreted that the pressure relieving structure also includes the same material as it appears the battery structure of Su as shown in figure 2 is integral. 
Regarding claim 25-27, Su teaches a plurality of stacked redox battery cells in a radial direction connected to each other (paragraph [0135]) (see figure 11A). 
Regarding claim 28, Su teaches the positive and negative electrode (i.e., cathode 112 and anode 114) facilitate electrochemical reactions with the electrolyte (i.e., catholyte 122 and anolyte 124) (paragraph [0044]-[0045]). Therefore, it is clear that the electrodes do not participate in the first or second redox half reactions but only facilitate the reactions that occur in the electrolytes. 
Regarding claim 78, Su teaches the battery as described above in claim 1 but does not explicitly describes the specifics of one or both of the positive electrolyte and the negative electrolyte having thickness in a direction normal to a surface of the ionic membrane that does not exceed 20 cm. However, as indicated above, Su teaches different configurations and sizes of the battery where one or more batteries are stacked (paragraph [0009], [0066], [0101]) (see figure 1A and 2 and figure 10 and 11A). As such, scaling up or down the components to form a desired size and volume within the structure or to have a desired power would be obvious to a person with ordinary skill in the art absent evidence that those volumes are critical. See In re Rose, 105 USPQ 237 (CCPA 1955). Nonetheless, Su teaches the ionic membrane having thickness of 50-500 microns (0.005 to 0.05 cm) where the thickness is directly related to the current efficiency (paragraph [0104]). It would be obvious to a skilled artisan to consider optimizing the thickness of the electrolyte and membranes where desired current efficiency is achieved. Absent unexpected results or criticality for the selection, it is interpreted the scope of the prior art teaches the instant claim.
Regarding claim 79, Su teaches the casing which comprises a portion of the positive electrolyte reservoir and the negative electrolyte reservoir are formed of a flexible material that elastically expand (i.e., polymer such as HDPE or PP, which are known to have flexible characteristics therefore it would be expected to have expansion properties)3. 

Response to Arguments
Examiner appreciates the clarification regarding the objection to claim 1 therefore, the previous objection is withdrawn. In addition, the amendments to claim 19 are sufficient to overcome the prior rejection under 112(b) therefore, such is withdrawn. 
Applicant argue that the references do not teach or suggests the specifics of the structure and configuration of the pressure relieve structure comprising a pressure relief conduit. 
Examiner respectfully disagree. After further examination of the prior art, such is considered to meet all the limitations of amended claim 1. Su teaches the anolyte and catholyte tubing (211, 212) induce flow of anolyte and catholyte into the system 200 which includes the electrochemical cells 300 having the positive and negative reservoirs (paragraph [0056]-[0057]) (see figure 2). It appears that the tubing (in which the electrolytes flow) connects with respective positive and negative reservoir as the electrolytes are pumped from the tubing to the system 200 and further to the electrochemical cells 300 which includes the positive and negative reservoir as the electrolytes so that electrochemical reactions occur. Moreover, it appears that electrolytes (i.e., anolyte and catholyte) are mixed when pumped into system 200 

Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Benham (U.S. Patent Application Publication 2013/0059189).
Li et al. (U.S. Patent Application Publication 2016/0006054).
Matsunaga (U.S. Patent Application Publication 2008/0318098).
Kim et al. (U.S. Patent Application Publication 2018/0269514).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098.  The examiner can normally be reached on Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTIAN ROLDAN/Examiner, Art Unit 1723                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See https://en.wikipedia.org/wiki/Electric_battery (principle of operation)
        2 See https://en.wikipedia.org/wiki/Polypropylene and https://en.wikipedia.org/wiki/High-density_polyethylene 
        3 See https://en.wikipedia.org/wiki/Polypropylene and https://en.wikipedia.org/wiki/High-density_polyethylene